STATE OF MINNESOTA
                                                                        fiL
                                                                           January 27, 2016

                                   IN SUPREME COURT                          Om.,EOF
                                                                         APPB.lAlECCJlR'I
                                         A15-1285


In re Petition for Disciplinary Action against
Timothy J. Oliver, a Minnesota Attorney,
Registration No. 0121393.


                               AMENDED ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Timothy J. Oliver committed professional

misconduct warranting public discipline. We referred the matter to a referee for findings

of fact and recommendations for disposition. After a hearing, the referee found that

respondent committed felony wire fraud and violated Minn. R. Prof. Conduct 8.4(b) and

8.4(c). The referee recommended that respondent be disbarred.

       The Director has filed a petition for interim suspension pursuant to Rule 16(e), Rules

on Lawyers Professional Responsibility (RLPR). Respondent has not responded to the

petition for interim suspension.

      Rule 16(e), RLPR, provides that, upon a referee's recommendation of disbarment,

"the lawyer's authority to practice law shall be suspended pending final determination of

the disciplinary proceeding, unless the referee directs otherwise or the Court orders

otherwise."

      Based upon all the files, records, and proceedings herein,



                                             1
       IT IS HEREBY ORDERED that respondent Timothy J. Oliver is temporarily

suspended from the practice of law, effective as of the date of this order, pending final

resolution of this matter. Respondent shall comply with Rule 26, RLPR (requiring notice

of suspension to clients, opposing counsel, and tribunals).

      Dated: January 27, 2016



                                                 David R. Stras
                                                 Associate Justice


      LILLEHAUG, J., took no part in the consideration or decision of this case.




                                             2